Citation Nr: 0628820	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
folliculitis from August 19, 1997, to August 29, 2002.

2.  Entitlement to an evaluation in excess of 60 percent for 
folliculitis from August 30, 2002.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an evaluation in excess of 30 
percent for the service-connected folliculitis.  In April 
2001, the veteran testified before the undersigned at a 
Travel Board hearing at the RO.  In July 2001, the case was 
remanded for additional evidentiary development.  In March 
2006, the RO issued a rating action which increased the 
evaluation assigned to the veteran's folliculitis to 60 
percent, effective August 30, 2002. 

The Board notes that the veteran's representative made 
reference to the issue of entitlement to a total (100 
percent) evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) in the August 2006 
Written Brief Presentation.  This issue was denied by a March 
2005 rating action, but the notice of disagreement (NOD) 
submitted by the veteran in January 2006 did not refer to it.  
Therefore, it is not on appeal at this time.  The March 2005 
rating action also denied entitlement to service connection 
for a nervous disorder as secondary to the service-connected 
skin disability.  The veteran submitted an NOD as to that 
denial in January 2006, and he was sent a statement of the 
case (SOC) in July 2006.  However, he has not yet submitted a 
VA Form 9 (due in September 2006) to perfect this appeal), so 
this issue is also not before the Board.


FINDINGS OF FACT

1.  Between August 19, 1997, and August 30, 2002, the 
veteran's folliculitis was manifested by follicular papules 
and hyperpigmentation in the face, abdomen, anterior chest, 
and scrotum, with evidence of excoriations and constant 
itching.

2.  From August 30, 2002, the veteran's folliculitis has been 
manifested by follicular papules and hyperpigmentation in the 
face, abdomen, anterior chest, and scrotum, and evidence of 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs over the a 
recent 12-month period.  There is no evidence of fever, 
weight loss, or hypoproteinemia, and no indication of 
treatment with therapeutic doses of corticorsteriods, immuno-
suppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy required over the a recent 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected folliculitis from August 19, 1997, 
to August 29, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & 2005); 38 C.F.R. § 3.159, 
Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic Codes (DCs) 
7800, 7806 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for the service-connected folliculitis from August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Codes (DCs) 7806, 7817 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done, because the initial rating 
action was issued long before the enactment of the VCAA and 
its implementing regulation, 38 C.F.R. § 3.159.  However, as 
will be shown below, the veteran has been properly informed 
of the notice and assistance obligations of the VCAA and 
38 C.F.R. § 3.159.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In July 2001, June 2003, and March 2004 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  He was informed of what evidence 
was needed to substantiate his claim.  He was also told what 
information and evidence VA would obtain in his behalf and 
what evidence and information he could submit, and was told 
to submit any evidence relevant to his claim.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In March 2006, the veteran was sent a letter providing 
additional notice pertaining to his claims, e.g., as to 
potential downstream issues such as disability rating and 
effective date, pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.114 (2005).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  The 
veteran was afforded notice of these changes in the March 
2006 supplemental statement of the case (SSOC).  Therefore, 
the Board may proceed with a decision on the merits of the 
claim, with consideration of the original and the revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Schedular evaluation - old and new regulations

The relevant evidence of record includes VA outpatient 
treatment records developed between 1997 and 1999.  These 
records indicate that the veteran was seen in January 1997 
with complaints of an itchy rash and generalized pruritis.  
In January 1988, he still had an extremely itchy rash, which 
had not responded to treatment with Atarax and Prednisone.  
In March 1998, he had red areas on the back of the thorax 
with itching.  This itching would decrease with the use of 
Prednisone.  In April 1998, he again complained of itching, 
and had areas of erythema with papules over the torso, 
anterior arms, and above the inguinal folds.  The diagnosis 
was eczema.  In May and June 1998, he continued to report 
itching, and had chronic folliculitis lesions over the 
occiput and the posterior neck.  He also had a rash on the 
axilla and over the trunk.

The veteran was afforded a VA examination in September 1999.  
His face had several follicular based papules along the beard 
area with hyperpigmentation on the posterior occipital scalp 
with keloidal type papules, many with a follicular base, 
coalescing into larger plaques.  Surrounding the neck, he had 
a velvety hyperpigmentation of the skin with thickening.  The 
abdomen had multiple follicular based hyperkeratotic papules 
with hyperpigmentation; these were also present scattered 
throughout the patient's extensor surface of the upper 
extremities, along with excoriated papules.  The anterior 
chest had a patch of thickened lichenified hyperpigmentation.  
The scrotum had diffuse hyperpigmentation and lichenification 
with follicular based papules.  He exhibited dermatographism.  
He also had lichenified plaques of the antecubital fossa.  
The diagnoses were acanthosis nigricans; pseudofolliculitis 
barbae (PFB); acne keloidis nuchae; keratosis pilaris; and 
seborrheic dermatitis.

The veteran continued to seek treatment for his complaints of 
itching from 1999 to 2001.  During that time period, he 
reported that had itching all over and was treated with 
Amlodipine and Hydroxyzine.  In August 2000, he had 
excoriated papulo-squamous lesions in the inguinal creases, 
negative dermatographism, and maceration and lichenification 
in the inguinal creases.  The assessment was idiopathic 
pruritis, "rule out" cutaneous manifestations of an 
internal disease process.  In October 2000, he continued to 
complain of itching all over, although the examination of the 
skin was negative, as it was in January 2001.  In May 2001, 
he was noted to have a maculopapular rash on the arms and 
legs, for which he was a given a Medrol dose pack.

In April 2001, the veteran testified at a Travel Board 
hearing before the undersigned.  He said that his skin 
condition had spread to other parts of his body, to include 
the groin, bottom, back, and head, and described scars that 
were repugnant and disfiguring.  He described pain and 
itching associated with the skin disorder, and said that he 
had scars from the itching.  He had been prescribed 
medications, including Allegra and Hydroxide, as well as a 
topical cream.  In 1997, he had noted increased itching after 
eating.  He said the condition had adversely affected his 
self-confidence.  It affected his ability to work and to deal 
with strenuous work situations.  He had tried to decrease his 
eating at work in order to decrease the itching, but his 
resulting lack of energy had affected his job performance.  
Finally, he described having daily flare-ups of itching.

Another VA examination of the veteran was conducted in August 
2001.  It was noted that he had been treated with a Medrol 
dose pack, coal tar, desonide lotion, hydrocortisone lotion, 
Vistaril capsules for itching, and moisturizing cream.  The 
objective examination found numerous raised follicular 
papules in the beard area.  He had hyperpigmentation on the 
posterior occipital scalp with keloidal type plaques noted.  
The abdomen displayed multiple hyperkeratotic papules with 
hyperpigmentation on the upper chest.  He had thickened 
lichenification and hyperpigmentation under the axilla.  
There was diffuse hyperpigmentation and lichenification in 
the groin area with tenderness and excoriation in the 
creases; there was some involvement of the antecubital area 
as well.  The back of the head had widespread scarring from 
past eruptions.  His face had scattered lesions which were 
not actively erupting.  He had scattered maculopapular 
lesions on the buttocks and on both legs and thighs, as well 
as some eczema on both knees.  There were areas of 
excoriation noted in several different areas.  The diagnoses 
were acanthosis nigricans; PFB; acne keloidal nuchae; 
keratosis pilaris; and seborrheic dermatitis.

The veteran underwent a general VA medical examination in 
January 2005 which referred to the skin.  He had an 
eczematous rash on the right side of the chest; some 
hyperpigmented scars in the scrotal area; and scratch marks 
and mild redness over the chest.  There were no other skin 
lesions and no disfiguring scars to the head and facial area 
were noted.  There were no other rashes.  

The veteran sought treatment for his complaints of an itchy 
rash between 2003 and 2006.  He was seen for recurrent rashes 
and itching.  

According to the regulations in effect prior to August 30, 
2002, severe scars of the head, face, or neck, especially if 
productive of marked and unsightly deformity of the eyes, 
lips or auricles warrant a 30 percent disability evaluation.  
A 50 percent evaluation requires scarring that results in 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  
See 38 C.F.R. Part 4, DC 7800 (2002).

A 30 percent disability evaluation is also warranted for 
eczema with exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or which is exceptionally 
repugnant.  See 38 C.F.R. Part 4, DC 7800 (2002).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent between August 19, 
1997, and August 29, 2002, under the regulations then in 
effect has not been established.  There is no indication in 
the record, to include VA examinations conducted in September 
1999 and August 2001, that the veteran had scarring of the 
face that resulted in complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  While some scattered lesions on the 
face were noted in August 2001, these were not actively 
erupting.  There was no suggestion in the examination report, 
or in color photographs, that the veteran had the degree of 
facial scarring contemplated for the assignment of a 50 
percent evaluation pursuant to DC 7800.  Furthermore, there 
is no objective indication in the record that the veteran's 
skin disorder caused ulceration or extensive exfoliation or 
crusting, or that it was exceptionally repugnant.  While the 
veteran did have rather extensive lesions and constant 
itching, these symptoms were adequately compensated by the 30 
percent evaluation assigned pursuant to DC 7806.  Therefore, 
the evidence does not support a finding that an evaluation in 
excess of 30 percent between August 19, 1997, and August 29, 
2002, was justified.

Nor can it be found that an evaluation in excess of 60 
percent on or after August 30, 2002, is warranted.  Since the 
regulations in effect prior to August 30, 2002, do not 
provide for an evaluation in excess of 60 percent, rating the 
veteran under the amended rating criteria is potentially more 
advantageous to him.  The amended criteria state that a 60 
percent evaluation is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected by the service-connected disorder, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period is required for treatment.  See DC 7806 (2005).  
A 100 percent evaluation is warranted when there is 
generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  See DC 7817 (2005).

While the veteran does have involvement of numerous areas of 
the body, there is no objective indication that he has 
systemic manifestations, such as fever, weight loss, and 
hypoproteinemia.  Nor is there any indication that he has 
been treated with constant or near-constant systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  While the Board agrees that the veteran's current 
condition is extensive and requires persistent treatment with 
steroids and other medications, it is found that the 60 
percent evaluation currently assigned adequately compensates 
him for this degree of disability.

B.  Extraschedular evaluation

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case the evidence of record includes the veteran's 
statements that his job performance has been compromised by 
his skin condition.  However, he has presented no objective 
evidence that establishes this claim.  The fact is that the 
veteran has been able to maintain employment.  There is also 
no evidence that he has required frequent (or any) periods of 
hospitalization for the treatment of his skin disorder.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 
30 percent for the service-connected skin disorder from 
August 19, 1997, to August 29, 2002, and for an evaluation in 
excess of 60 percent from August 30, 2002.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
folliculitis from August 19, 1997, to August 29, 2002, is 
denied.

Entitlement to an evaluation in excess of 60 percent for 
folliculitis from August 30, 2002, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


